—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered July 22, 1996, convicting her of grand larceny in the third degree under Indictment No. 95-00025, and a purported appeal from a judgment of the saíne court, also dated July 22, 1996, convicting her of bail jumping in the second degree under Indictment No. 96-00113, upon her pleas of guilty, and imposing sentences.
Ordered that the purported appeal from.the judgment convicting her under Indictment No. 96-00113 is dismissed, as no notice of appeal from that conviction was filed; and it is further,
Ordered that the judgment convicting her under Indictment No. 95-00025 is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal regarding the conviction under Indictment No. 95-00025. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.